Exhibit June 9, EXPLORATION NEWS RELEASE EL GALLO DRILLING CONTINUES TO DELIVER IMPRESSIVE RESULTS INITIAL RESOURCE ESTIMATE DUE IN 4 WEEKS TORONTO, ONTARIO (JUNE 9, 2010) US GOLD CORPORATION (NYSE Amex: UXG) (TSX: UXG) is pleased to announce results from eighteen new core holes (Fig. 1, Table 1) at the El Gallo Project in Sinaloa State, Mexico. The three best results since May 18, 2010 are: 4.6 ounces of silver per ton (opt) over 125.0 feet (ft) (158.1 grams per tonne (gpt) over 38.1 meters (m), 8.3 opt silver over 60.7 ft (285.7 gpt over 18.5 m) and 3.0 opt silver over 91.5 ft (104.1 gpt over 27.9 m). In addition, El Gallo’s initial resource estimate is scheduled to be released in approximately four weeks. MAIN ZONE – EXPANDED IN MULTIPLE AREAS Recent drilling in the Main Zone had three objectives: 1) test for near surface mineralization, 2) identify mineralization at depth and, 3) extend zone to the east.Each objective was successfully achieved. 1) Drilling For Near Surface Mineralization (Fig. 1,
